Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (“First Amendment”) to Revolving Credit
and Term Loan Agreement is made as of January 16, 2014, by and among
NeoPhotonics Corporation (the “Borrower”), the Lenders (as defined below) and
Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the
“Agent”).

RECITALS

A. Borrower entered into that certain Revolving Credit and Term Loan Agreement
dated as of March 21, 2013 (as amended or otherwise modified, the “Credit
Agreement”), with certain financial institutions from time to time parties
thereto (the “Lenders”) and Agent.

B. Borrower has requested that Agent and the Lenders make certain amendments to
the Credit Agreement and Agent and the Lenders are willing to do so, but only on
the terms and conditions set forth in this First Amendment.

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:

1. The following definitions are hereby added to Section 1.1 of the Credit
Agreement:

“First Amendment” shall mean that certain First Amendment to Credit Agreement
dated as of January 16, 2014.

“First Amendment Effective Date” shall mean the date on which all of the
conditions in Section 11 of the First Amendment have been fully satisfied by the
Borrower.

2. The following language is hereby added to the end of the definition of
“Indebtedness” in Section 1.1 of the Credit Agreement:

“Notwithstanding the foregoing, no Credit Party shall be deemed to have
guaranteed or become jointly and severally obligated for or to have pledged
assets in support of a “swap,” as defined in Section 1(a)(47) of the Commodity
Exchange Act (“CEA”), entered into on or after October 12, 2012 if, at the time
the swap is entered into, such Credit Party is not an “eligible contract
participant” as defined in Section 1(a)(18) of the CEA.”



--------------------------------------------------------------------------------

3. The following language is hereby added to the end of Section 7.1(b) of the
Credit Agreement:

“provided, however, that the financial statements of the Borrower for the first
three fiscal quarters of the Fiscal Year ending December 31, 2013 shall be
delivered by the Borrower to the Agent as soon as the Borrower or its agent
files such quarterly financial statements with the Securities and Exchange
Commission on its Form 10-Q, as may be amended or restated after the First
Amendment Effective Date, but in any event no later than February 15, 2014; and”

4. Section 7.1(c) of the Credit Agreement is here hereby amended and restated in
its entirety as follows:

“(c)(i) as soon as available, but in any event within ninety (90) days after the
last day of each Fiscal Year of Borrower, a copy of all reports on Form 10-K
filed by Borrower or on Borrower’s behalf with the Securities and Exchange
Commission for such Fiscal Year and (ii) as soon as available, but in any event
within 45 days after the last day of each of Borrower’s fiscal quarters all
reports on Form 10-Q filed by Borrower or on Borrower’s behalf with the
Securities and Exchange Commission for such quarter; provided, however, that the
reports on Form 10-Q/A for each of the first two fiscal quarters of the Fiscal
Year ending December 31, 2013 and the report on Form 10-Q for the third fiscal
quarter of the Fiscal Year ending December 31, 2013 shall be delivered by
Borrower to the Agent as soon as Borrower or its agent files such report on Form
10-Q or Form 10-Q/A, as applicable, with the Securities and Exchange Commission,
but in any event no later than February 15, 2014;”

5. Section 7.9(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Commencing June 30, 2013, not permit the Funded Debt to EBITDA Ratio,
calculated as of the last day of each fiscal quarter during the periods set
forth below, to be greater than:

 

June 30, 2013

   3.75 to 1.00

September 30, 2013

   3.75 to 1.00

December 31, 2013

   4.75 to 1.00

March 31, 2014

   4.75 to 1.00

June 30, 2014

   4.75 to 1.00

September 30, 2014

   4.00 to 1.00

December 31, 2014 and the last day of each fiscal quarter thereafter

   3.00 to 1.00”

6. Section 11.8(b) of the Credit Agreement is hereby amended and restated as
follows:

“(b) From the First Amendment Effective Date until the required date of delivery
(or, if earlier, delivery) of the financial statements under Section 7.1(a) or
7.1(b) hereof, as applicable, and the Covenant Compliance Report under
Section 7.2(a) hereof, for the fiscal quarter ending June 30, 2014, the
Applicable Margins and Applicable Fee Percentages shall be those set forth under
the Level IV column of the pricing matrix attached to this Agreement as Schedule
1.1. Thereafter, Applicable Margins and Applicable Fee Percentages shall be
based upon the quarterly financial statements and Covenant Compliance Reports,
subject to recalculation as provided in Section 11.8(a) above.”

 

2



--------------------------------------------------------------------------------

7. Existing Schedule 1.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with new Schedule 1.1 in the form attached hereto as
Attachment 1.

8. Agent hereby consents, retroactive to October 21, 2013, to an extension until
February 15, 2014 (or such later date as determined by Agent) of the required
due date for finalization of the wind down of Santur or the transfer of
substantially all of the assets of Santur to Borrower or otherwise, in
accordance with Section 7.13(a)(iii) of the Credit Agreement; provided that if
such wind down or transfer of assets has not occurred by February 15, 2014, then
Santur shall promptly (but in any event within thirty (30) days thereafter, or
such longer period as Agent shall determine) deliver a Guaranty, a Security
Agreement and a Pledge Agreement and take such additional actions, in each case
in accordance with Section 7.13(a)(iii) of the Credit Agreement.

9. Agent hereby consents, retroactive to September 6, 2013, to an extension
until February 15, 2014 (or such later date as determined by Agent) of the
required due date for delivery of stock pledges encumbering 65% of each
Significant Foreign Subsidiary, in accordance with Section 7.19(c) of the Credit
Agreement.

10. Agent and the Lenders acknowledge that the Borrower has notified them that
the Borrower’s financial statements for the first and second fiscal quarters of
the Fiscal Year ending December 31, 2013 will need to be restated in order to
make an adjustment for the treatment of a $0.5 million real estate registration
tax, as further described in the Borrower’s Current Report on Form 8-K, filed
with the Securities and Exchange Commission on November 14, 2013. Agent and the
Lenders acknowledge that the Borrower will restate its financial statements for
the first and second fiscal quarters of the Fiscal Year ending December 31, 2013
to reflect this adjustment, as well as any additional changes or adjustments
that may arise as a result of its ongoing reviews of the relevant periods with
its new independent public accounting firm.

11. This First Amendment shall become effective (according to the terms hereof)
on the date (the “First Amendment Effective Date”) that the following conditions
have been fully satisfied by the Borrower:

 

  (a) Agent shall have received counterpart signature pages to this First
Amendment, duly executed and delivered by the Agent, Borrower and the Lenders.

 

  (b) Borrower shall have paid to the Agent and the Lenders all reasonable costs
and expenses, if any, that are due and owing to the Agent and the Lenders as of
the date of this First Amendment.

 

3



--------------------------------------------------------------------------------

12. Borrower hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) the execution and
delivery of this First Amendment are within such party’s corporate or limited
liability company powers, have been duly authorized, are not in contravention of
any law applicable to such party or the terms of its organizational documents,
and except as have been previously obtained do not require the consent or
approval, material to the amendments contemplated in this First Amendment, of
any governmental body, agency or authority, and this First Amendment and the
Credit Agreement (as amended herein) will constitute the valid and binding
obligations of such undersigned party, enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (b) the representations and warranties set
forth in Article 6 of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the First
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing.

13. Except as specifically set forth above, this First Amendment (i) shall not
be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents; and (ii) shall not constitute a waiver or
release by the Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents. Furthermore, this First Amendment shall not affect in
any manner whatsoever any rights or remedies of the Lenders with respect to any
other non-compliance by Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

14. Borrower and each other Credit Party hereby acknowledges and agrees that
this First Amendment and the amendments contained herein do not constitute any
course of dealing or other basis for altering (i) any obligation of Borrower,
any other Credit Party or any other party or (ii) any rights, privilege or
remedy of the Lenders under the Credit Agreement, any other Loan Document, any
other agreement or document, or any contract or instrument.

15. Except as specifically defined to the contrary herein, capitalized terms
used in this First Amendment shall have the meanings set forth in the Credit
Agreement.

16. This First Amendment may be executed in counterparts in accordance with
Section 13.9 of the Credit Agreement.

17. This First Amendment shall be construed in accordance with and governed by
the laws of the State of California, without regard to principles of conflict of
laws that would result in the application of the laws of a different
jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this First
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

COMERICA BANK, as Agent and a Lender By:  

/s/ Robert Shutt

Name:   Robert Shutt Title:   Senior Vice President

 

Signature Page to First Amendment to Credit Agreement

(3010698)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this First
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

EAST WEST BANK, as a Lender By:  

/s/ Nader Maghsondnia

Name:   Nader Maghsondnia Title:   Senior Relationship Manager

 

Signature Page to First Amendment to Credit Agreement

(3010698)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this First
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.

 

NEOPHOTONICS CORPORATION By:  

/s/ Clyde R. Wallin

Name:   Clyde R. Wallin Its:   Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement

(3010698)



--------------------------------------------------------------------------------

ATTACHMENT 1

Schedule 1.1

Applicable Margin Grid

Revolving Credit and Term Loan Facility

(basis points per annum)

 

Basis for Pricing

   Level I      Level II      Level III      Level IV**  

Funded Debt to EBITDA Ratio*

     <1.00 to 1.00        
  ³1.00 to 1.00 and
<2.00 to 1.00   
       
  ³2.00 to 1.00 and
<3.00 to 1.00   
        ³3.00 to 1.00    REVOLVER            

Facility Fee

     25         25         25         25   

LIBOR Margin

     200         225         250         275   

All-In-Spread

     225         250         275         300   

Letter of Credit Fees

     200         225         250         275   

Base Rate Margin

     100         125         150         175    TERM LOAN            

LIBOR Margin

     225         250         275         300   

Base Rate Margin

     125         150         175         200   

 

* Definitions as set forth in the Credit Agreement.

** Pricing shall be set at Level IV until receipt and satisfactory review of
June 30, 2014 financial statements of Borrower, thereafter pricing will be
adjusted quarterly based on the quarterly Covenant Compliance Certificate.